 
Exhibit 10.1
 
PURCHASE AGREEMENT SUPPLEMENT




October 14, 2009


Invus, L.P.
c/o The Invus Group, L.L.C.
750 Lexington Avenue (30th Floor)
New York, New York 10022


Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn:  President and Chief Executive Officer


Re:  Purchase Agreement Supplement


Ladies and Gentlemen:


Reference is made to that certain Purchase Agreement, dated as October 8, 2009
(the “Purchase Agreement”), by and between Invus, L.P. (the “Investor”) and
Lexicon Pharmaceuticals, Inc. (the “Company”).  Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.  The Company has informed the Investor that the underwriters
under the Underwriting Agreement, dated as of  October 8, 2009, by and between
the Company and the several underwriters party thereto have exercised their
over-allotment option thereunder to purchase an additional 2,984,111 shares of
Company Common Stock.


Accordingly, the Investor hereby agrees to purchase from the Company the number
of additional shares of Company Common Stock specified below (the “Additional
Invus Shares”) at a price per share equal to the Price to Public, for the total
purchase price specified below:



 
Number of Shares:
2,015,888 shares of Company Common Stock
       
Total Purchase Price:
$3,023,832.00

 
 
 
 

--------------------------------------------------------------------------------

 
The issuance, purchase and delivery of the Additional Invus Shares is being made
on the basis of the same representations and warranties and on the same terms
and subject to the same conditions, and is considered a part of, the sale of the
Invus Shares.  The closing of the sale of the Additional Invus Shares shall take
place at a time and place to be mutually agreed to by the parties.


The Purchase Agreement is hereby amended by replacing the references therein to
Sections 4(b), (c), (d) and (e) of the Underwriting Agreement with references to
Sections 5(b), (c), (d) and (e) of the Underwriting Agreement, respectively.


This supplement to the Purchase Agreement shall be deemed to satisfy the
Company’s obligations under the Stockholders’ Agreement with respect to the
delivery of a Notice of Issuance with respect to the Additional Invus Shares.


This supplement shall automatically terminate upon any termination of the
Purchase Agreement and shall be interpreted as a part of and in accordance with
the Purchase Agreement.


 [Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Sincerely,
     
INVUS, L.P.,
 
a Bermuda limited partnership
             
By:
/s/ Raymond Debbane
 
Name:
Raymond Debbane
 
Title:
President, Invus Advisers, L.L.C.
   
Its General Partner







Accepted and agreed to:
 
LEXICON PHARMACEUTICALS, INC.
A Delaware corporation
       
By:
/s/ James F. Tessmer
Name:
James F. Tessmer
Title:
Vice President of Finance and Accounting
   


 


 [Signature Page to Purchase Agreement Supplement]